Judge Buckner
delivered the opinion of the Court.
This was a proceeding in thé county court of Montgomery, against Chiles and several oth*578ers, by the commonwealth, upon a charge of failing to render to the commissioner lists of their taxable property, for the preceding year.
Act of ] 819, imposing a fine and triple tax for failure to furnish commissioner with a list of taxable property, is penal. Error to issue joint summons against several delinquents for failure to furnish commissioner with a list of their taxable proper)^.
Mills and Brown for plaintiff; Denny, attorney general, for the state.
It seems to have been instituted under the act of the second of February, 1819, entitled “An act to alter the mode of taking in the lists of taxable pproperty.”
Judgment was entered against Chiles, upon a joint summons against all the persons included in it; that he should pay triple tax, on the sum of twenty-five thousand dollars, and the costs of the prosecution. To reverse it, he prosecutes this writ of error.
From a bill of exceptions, it appears, that no testimony, written or parol, was introduced in support of the motion. The judgment is, therefore, evidently erroneous.
The act moreover (which is penal, and should be strictly pursued) does not authorize a joint proceeding against different delinquents. The default of one, has no connexion with that of any other. One, therefore, ought not to be subjected to the payments of costs, incurred in conducting the prosecution against others.
The judgment must be reversed, and the cause remanded,fwith directions to dismiss the prosecution.